                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA


JOSEPH ANTONETTI,                    )              3:16-cv-00396-MMD-WGC
                                     )
                        Plaintiff,   )              MINUTES OF THE COURT
        vs.                          )
                                     )              September 19, 2019
E.K. MCDANIELS, et al.,              )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER           REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Defendants’ Motion for Enlargement of Time to File a Dispositive
Motion (ECF No. 85). Defendants request an extension of time to and including October 18, 2019,
in which to file a motion for summary judgment. (Id.)

      Defendants’ Motion for Enlargement of Time to File a Dispositive Motion (ECF No. 85)
is GRANTED. The last day to file dispositive motions is extended to and including Friday,
October 18, 2019.

       IT IS SO ORDERED.

                                                   DEBRA K. KEMPI, CLERK
                                                   By: _______/s/_____________
                                                          Deputy Clerk
